       Case 1:20-cv-01283-GSA Document 18 Filed 09/21/21 Page 1 of 1


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      DOUGLAS L. RILEY,                                       CASE NUMBER: 1:20-cv-01283-GSA
 7
                         Plaintiff,
 8                                                            ORDER ACKNOWLEDGING
             v.                                               STIPULATION
 9
      KILOLO KIJAKAZI, Commissioner of
10    Social Security,

11
                         Defendant.
12

13

14          The Court has received the parties’ stipulation and proposed order for a 30-day extension

15   of time from September 16 to October 18, 2021 for Defendant to file a responsive letter brief due

16   to defense counsel’s increased case load.

17          Pursuant to the Scheduling Order “The court will allow a single thirty (30) day extension

18   of any part of this scheduling order by stipulation of the parties. Court approval is not required for

19   this extension. However, the stipulation shall be filed with the court. With the exception of the

20   single thirty-day extension, requests to modify this order must be made by written motion and will

21   be granted only for good cause.” Doc. 9-1 at 3 (emphasis added).

22          As this is the first extension sought in this matter, Court approval is not required.

23

24
     IT IS SO ORDERED.
25

26      Dated:     September 20, 2021                                /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
